Exhibit 10.2

 

MODTECH, INC.

 

1996 STOCK OPTION PLAN

 

1. PURPOSE. The Plan is intended to provide incentive to key employees and
directors of, and key consultants, vendors, customers, and others expected to
provide significant services to, the Corporation, to encourage proprietary
interest in the Corporation, to encourage such key employees to remain in the
employ of the Corporation and its Subsidiaries, to attract new employees with
outstanding qualifications, and to afford additional incentive to consultants,
vendors, customers, and others to increase their efforts in providing
significant services to the Corporation.

 

2. DEFINITIONS.

 

(a) “Board” shall mean the Board of Directors of the Corporation.

 

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(c) “Committee” shall mean the committee, if any, appointed by the Board in
accordance with Section 4 of the Plan.

 

(d) “Common Stock” shall mean the Common Stock, $.01 par value, of the
Corporation.

 

(e) “Corporation” shall mean Modtech, Inc., a California corporation.

 

(f) “Disability” shall mean the condition of an Employee who is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months.

 

(g) “Employee” shall mean an individual who is employed (within the meaning of
Code Section 3401 and the regulations thereunder) by the Corporation or a
Subsidiary.



--------------------------------------------------------------------------------

(h) “Exercise Price” shall mean the price per Share of Common Stock, determined
by the Board or the Committee, at which an Option may exercised.

 

(i) “Fair Market Value” shall mean the value of one (1) Share of Common Stock,
determined as follows:

 

  (1) If the Shares are traded on an exchange, the price at which Shares traded
at the close of business on the date of valuation;

 

  (2) If the Shares are traded over-the-counter on the NASDAQ System, the
closing price if one is available, or the mean between the bid and asked prices
on said System at the close of business on the date of valuation; and

 

  (3) If neither (1) nor (2) applies, the fair market value as determined by the
Board or the Committee in good faith. Such determination shall be conclusive and
binding on all persons.

 

(j) “Incentive Stock Option” shall mean an option described in Section 422A(b)
of the Code; provided, however, that no Incentive Stock Option can be granted
hereunder unless and until the Plan has been approved by the shareholders of the
Corporation.

 

(k) “Non-Employee Director” shall mean a member of the Board who is not an
Employee.

 

(l) “Nonstatutory Stock Option” shall mean an option not described in Section
422(b), 422A(b), 423(b) or 424(b) of the Code.

 

(m) “Option” shall mean any stock granted pursuant to the Plan.

 

(n) “Optionee” shall mean an employee who has received an Option.

 

(o) “Plan” shall mean the Modtech, Inc. 1996 Stock Option Plan, as it may be
amended from time to time.



--------------------------------------------------------------------------------

(p) “Purchase Price” shall mean the Exercise Price times the number of Shares
with respect to which an Option is exercised.

 

(q) “Retirement” shall mean the voluntary termination of employment by an
Employee upon the attainment of age sixty-five (65) and the completion of not
less than twenty (20) years of service with the Corporation or a Subsidiary.

 

(r) “Share” shall mean one (1) share of Common Stock, adjusted in accordance
with Section 10 of the Plan (if applicable).

 

(s) “Subsidiary” shall mean any corporation at least fifty percent (50%) of the
total combined voting power of which is owned by the Corporation or by another
Subsidiary.

 

3. EFFECTIVE DATE. The Plan was adopted by the Board on July 11, 1996, which
shall be the Effective Date of the Plan.

 

4. ADMINISTRATION. The Plan shall be administered by the Board, or by a
committee appointed by the Board which shall consist of not less than three (3)
members (the “Committee”). The Board shall appoint one of the members of the
Committee, if there be one, as Chairman of the Committee. If a Committee has
been appointed, the Committee shall hold meetings at such times and places as it
may determine. Acts of a majority of the Committee at which a quorum is present,
or acts reduced to or approved in writing by a majority of the members of the
Committee, shall be the valid acts of the Committee. The Board, or the Committee
if there be one, shall from time to time at its discretion select the Employees,
directors and consultants who are to be granted Options, determine the number of
Shares to be granted to each Optionee and designate such Options such as
Incentive Stock Options or Nonstatutory Stock Options, except that no Incentive
Stock Option may be granted to a non-Employee director or a non-Employee
consultant. No member of the Board or a Committee member shall in no event
participate in any determination relating to Options held by or to be granted to
such Board or Committee member. The interpretation and construction by the
Board, or by the Committee if there be one, of any provision of the Plan or of
any Option granted thereunder shall be final. No member of the Board or of the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any Option granted thereunder.

 

5. ELIGIBILITY AND PARTICIPATION.

 

(a) Eligibility. The Optionees shall be such persons as the Board, or the
Committee if there be one, may select from among the following classes of
persons, subject to the terms and conditions of (b) below:

 

  (i) Employees of the Corporation or of a Subsidiary (who may be officers,
whether or not they are directors);



--------------------------------------------------------------------------------

  (ii) Non Employee Directors of the Corporation or of a Subsidiary; and

 

  (ii) Consultants, vendors, customers, and others expected to provide
significant services to the Corporation or a Subsidiary.

 

For purposes of this Plan, an Optionee who is a director or a consultant,
vendor, customer, or other provider of significant services to the Corporation
or a Subsidiary shall be deemed to be an Employee, and service as a director,
consultant, vendor, customer, or other provider of significant services to the
Corporation or a Subsidiary shall be deemed to be employment, except that no
Incentive Stock Option may be granted to a Non-Employee director or non-Employee
consultant, vendor, customer, or other provider of significant services to the
Corporation or a Subsidiary, and except that no Nonstatutory Stock Option may be
granted to a non-Employee consultant, vendor, customer, or other provider of
significant services to the Corporation or a Subsidiary other than upon a vote
of a majority of disinterested directors finding that the value of the services
rendered or to be rendered to the Corporation or a Subsidiary by such
non-Employee director or non-Employee consultant, vendor, customer, or other
provider of services is at least equal to the value of the option or options
granted.

 

(b) Non-Employee Directors. Each Non-Employee Director who was re-elected to the
Board at the Annual Meeting of Shareholders held on the Effective Date shall be
granted as of the Effective Date a Nonstatutory Stock Option to purchase 5,000
Shares for each full year of continuous service on the Board since the 1994
Annual Meeting of Shareholders. In addition, on each anniversary of the
Effective Date, each Non-Employee Director automatically shall be granted a
Nonstatutory Stock Option to purchase 5,000 Shares, provided that such
Non-Employee Director continues to serve on the Board as of such anniversary of
the Effective Date. The Exercise Price of each Option granted pursuant to the
provisions of this Section 5(b) shall be the Fair Market Value of a Share on the
date of grant.

 

(c) Ten-Percent Shareholders. An Employee who owns more than ten percent (10%)
of the total combined voting power of all classes of outstanding stock of the
Corporation, its parent or any of its Subsidiaries shall not be eligible to
receive an Incentive Stock Option unless (i) the Exercise Price of the Shares
subject to such Option is at least one hundred ten percent (110%) of the Fair
Market Value of such Shares on the date of grant and (ii) such Option by its
terms is not exercisable after the expiration of five (5) years from the date of
grant.

 

(d) Stock Ownership. For purposes of (b) above, in determining stock ownership
an Employee shall be considered as owning the stock owned, directly or
indirectly, by or for his brothers, sisters, spouses, ancestors and lineal
descendants. Stock owned, directly or indirectly, by or for a corporation,
partnership, estate or trust shall be considered as being owned proportionately
by or for its shareholders, partners or beneficiaries. Stock with respect to
which such Employee holds an Option shall not be counted.



--------------------------------------------------------------------------------

(e) Outstanding Stock. For purposes of (b) above, “outstanding stock” shall
include all stock actually issued and outstanding immediately after the grant of
the Option to the Optionee. “Outstanding stock” shall not include shares
authorized for issue under outstanding Options held by the Optionee or by any
other person.

 

6. STOCK. The stock subject to Options granted under the Plan shall be Shares of
the Corporation’s authorized but unissued or reacquired Common Stock. The
aggregate number of Shares which may be issued upon exercise of Options under
the Plan shall not exceed 500,000 shares. The number of Shares subject to
Options outstanding at any time shall not exceed the number of Shares remaining
available for issuance under the Plan. In the event that any outstanding Option
for any reason expires or is terminated, the Shares allocable to the unexercised
portion of such Option may again be made subject to any Option. The limitations
established by this Section 6 shall be subject to adjustment in the manner
provided in Section 10 hereof upon the occurrence of an event specified therein.

 

7. TERMS AND CONDITIONS OF OPTIONS.

 

(a) Stock Option Agreements. Options shall be evidenced by written stock option
agreements in such form as the Board, or the Committee if there be one, shall
from time to time determine. Such agreements shall comply with and be subject to
the terms and conditions set forth below.

 

(b) Number of Shares. Each Option shall state the number of Shares to which it
pertains and shall provide for the adjustment thereof in accordance with the
provisions of Section 10 hereof.



--------------------------------------------------------------------------------

(c) Exercise Price. Each Option shall state the Exercise Price. The Exercise
Price in the case of any Incentive Stock Option shall not be less than the Fair
Market Value on the date of grant and, in the case of any Incentive Stock Option
granted to an Optionee described in Section 5(b) hereof, shall not be less than
one hundred ten percent (110%) of the Fair Market Value on the date of grant.
The Exercise Price in the case of any Nonstatutory Stock Option shall not be
less than 85% of the Fair Market Value on the date of grant.

 

(d) Medium and Time of Payment. The Purchase Price shall be payable in full in
United States dollars upon the exercise of the Option; provided, however, that
if the applicable Option Agreement so provides the Purchase Price may be paid
(i) by the surrender of Shares in good form for transfer, owned by the person
exercising the Option and having a Fair Market Value on the date of exercise
equal to the Purchase Price, or in any combination of cash and Shares, as long
as the sum of the cash so paid and the Fair Market Value of the Shares so
surrendered equal the Purchase Price, (ii) by cancellation of indebtedness owed
by the Corporation to the Optionee, (iii) with a full recourse promissory note
executed by the Optionee, or (iv) any combination of the foregoing. The interest
rate and other terms and conditions of such note shall be determined by the
Board, or the Committee if there be one. The Board, or the Committee if there be
one, may require that the Optionee pledge his or her Shares to the Corporation
for the purpose of securing the payment of such note. In no event shall the
stock certificate(s) representing such Shares by released to the Optionee until
such note shall be been paid in full. In the event the Corporation determines
that it is required to withhold state or Federal income tax as a result of the
exercise of an Option, as a condition to the exercise thereof, an Employee may
be required to make arrangements satisfactory to the Corporation to enable it to
satisfy such withholding requirements.

 

(e) Term and Nontransferability of Options. Each Option shall state the time or
times, and the conditions upon which, all or part thereof becomes exercisable.
No Option shall be exercisable after the expiration of ten (10) years from the
date it was granted, and no Incentive Stock Option granted to an Optionee
described in Section 5(b) hereof shall be exercisable after the expiration of
five (5) years from the date it was granted. During the lifetime of the
Optionee, the Option shall be exercisable only by the Optionee and shall not be
assignable or transferable. In the event of the Optionee’s death, the Option
shall not be transferable. In the event of the Optionee’s death, the Option
shall not be transferable by the Optionee other than by will or the laws of
descent and distribution.

 

(f) Termination of Employment, Except by Death, Disability or Retirement. If an
Optionee ceases to be an Employee for any reason other than his or her death,
Disability or Retirement, such Optionee shall have the right, subject to the
restrictions of (e) above, to exercise the Option at any time within three
months after termination of employment, but only to the extent that, at the date
of termination of employment, the Optionee’s right to exercise such Option had
accrued pursuant to the terms of the applicable option agreement and had not
previously been exercised; provided, however, that if the Optionee was
terminated for cause (as defined in the applicable option agreement) any Option
not exercised in full prior to such termination shall be canceled. For this
purpose, the employment relationship shall be treated as continuing intact while
the Optionee is on military leave, sick leave or other bona fide leave of
absence (to be determined in the sole discretion of the Committee). The
foregoing notwithstanding, (i) in the case of an Incentive Stock Option,
employment shall not be deemed to continue beyond the ninetieth (90th) day after
the Optionee’s reemployment rights are guaranteed by statute or by contract, and
(ii) in the case of a Nonstatutory Stock Option, the Board, or the Committee if
there be one, may extend or otherwise modify the period of time specified herein
during which the Option may be exercised following termination of Optionee’s
employment.



--------------------------------------------------------------------------------

(g) Death of Optionee. If an Optionee dies while an Employee, or after ceasing
to be an Employee but during the period while he or she could have exercised the
Option under this Section 7, and has not fully exercised the Option, then the
Option may be exercised in full, subject to the restrictions of (e) above, at
any time within twelve (12) months after the Optionee’s death, by the executors
or administrators of his or her estate or by any person or persons who have
acquired the Option directly from the Optionee by bequest or inheritance, but
only to the extent that, at the date of death, the Optionee’s right to exercise
such Option had accrued and had not been forfeited pursuant to the terms of the
applicable Option Agreement and had not previously been exercised. The foregoing
notwithstanding, in the case of a Nonstatutory Stock Option, the Board, or the
Committee if there be one, may extend or otherwise modify the period of time
specified herein during which the Option may be exercised following termination
of Optionee’s employment.

 

(h) Disability of Optionee. If an Optionee ceases to be an Employee by reason of
Disability, such Optionee shall have the right, subject to the restrictions of
(f) above, to exercise the Option at any time within twelve (12) months after
termination of employment, but only to the extent that, at the date of
termination of employment, the Optionee’s right to exercise such Option had
accrued pursuant to the terms of the applicable Option Agreement and had not
previously been exercised. The foregoing notwithstanding, in the case of a
Nonstatutory Stock Option, the Board, or the Committee if there be one, may
extend or otherwise modify the period of time specified herein during which the
Option may be exercised following termination of Optionee’s employment.

 

(i) Retirement of Optionee. If an Optionee ceases to be an Employee by reason of
Retirement, such Optionee shall have the right, subject to the restrictions of
(e) above, to exercise the Option at any time within three (3) months after
termination of employment, but only to the extent that, at the date of
termination of employment, the Optionee’s right to exercise such Option had
accrued pursuant to the terms of the applicable Option Agreement and had not
previously been exercised. The foregoing notwithstanding, in the case of a
Nonstatutory Stock Option, the Board, or the Committee if there be one, may
extend or otherwise modify the period of time specified herein during which the
Option may be exercised following termination of Optionee’s employment.

 

(j) Rights as a Stockholder. An Optionee, or a transferee of an Optionee, shall
have no rights as a stockholder with respect to any Shares covered by his or her
Option until the date of the issuance of a stock certificate for such Shares. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property), distributions or other rights for which the
record date is prior to the date such stock certificate is issued, except as
provided in Section 10 hereof.

 

(k) Modification, Extension and Renewal of Option. Within the limitations of the
Plan, the Board, or the Committee if there be one, may modify, extend or renew
outstanding Options or accept the cancellation of outstanding Options (to the
extent not previously exercised) for the granting of new Options in substitution
therefor. The foregoing notwithstanding, no modification of an Option shall,
without the consent of the Optionee, alter or impair any rights or obligations
under any Option previously granted.



--------------------------------------------------------------------------------

(l) Other Provisions. The stock option agreements authorized under the Plan may
contain such other provisions not inconsistent with the terms of the Plan
(including, without limitation, restrictions upon the exercise of the Option) as
the Board, or the Committee if there be one, shall deem advisable.

 

8. LIMITATION ON VALUE OF EXERCISABLE SHARES. In the case of Incentive Stock
Options granted hereunder, the aggregate Fair Market Value (determined as of the
date of the grant thereof) of the Shares with respect to which Incentive Stock
Options become exercisable by any employee of the Corporation for the first time
during any calendar year (under this Plan and all other plans maintained by the
Corporation, its parent or its Subsidiaries) shall not exceed $100,000.

 

9. TERM OF PLAN. Options may be granted pursuant to the Plan until the
expiration of ten (10) years from the Effective Date of the Plan.



--------------------------------------------------------------------------------

10. RECAPITALIZATIONS. Subject to any required action by shareholders, the
number of Shares covered by the Plan as provided in Section 6 hereof, the number
of Shares covered by each outstanding Option and the Exercise Price thereof
shall be proportionately adjusted for any increase of decrease in the number of
issued Shares resulting from a subdivision or consolidation of Shares or the
payment of a stock dividend (but only of Common Stock) or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Corporation. Subject to any required action by
stockholders, if the Corporation is the surviving corporation in any merger or
consolidation, each outstanding Option shall pertain and apply to the securities
to which a holder of the number of Shares subject to the Option would have been
entitled. In the event of a merger or consolidation in which the Corporation is
not the surviving corporation, the date of exercisability of each outstanding
Option shall be accelerated to a date prior to such merger or consolidation,
unless the agreement of merger or consolidation provides for the assumption of
the Option by the successor to the Corporation. To the extent that the foregoing
adjustments relate to securities of the Corporation, such adjustments shall be
made by the Board, or the Committee if there be one, whose determination shall
be conclusive and binding on all persons. Except as expressly provided in this
Section 10, the Optionee shall have no rights by reason of subdivision or
consolidation of shares of stock of any class, the payment of any stock dividend
or any other increase or decrease in the number of shares of stock of any class
or by reason of any dissolution, liquidation, merger or consolidation or
spin-off of assets or stock of another corporation, and any issue by the
Corporation of shares of stock of any class, or securities convertible into
shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or Exercise Price of Shares
subject to an Option. The grant of an Option pursuant to the Plan shall not
affect in any way the right or power to the Corporation to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to merge or consolidate or to dissolve, liquidate, sell or transfer
all or any part of its business assets.

 

11. SECURITIES LAW REQUIREMENTS.

 

(a) Legality of Issuance. The issuance of any Shares upon the exercise of any
Option and the grant of any Option shall be contingent upon the following:

 

(1) the Corporation and the Optionee shall have taken all actions required to
register the Shares under the Securities Act of 1933, as amended (the “Act”),
and to qualify the Option and the Shares under any and all applicable state
securities or “blue sky” laws or regulations, or to perfect an exemption from
the respective registration and qualification requirements thereof;

 

(2) any applicable listing requirement of any stock exchange on which the Common
Stock is listed shall have been satisfied; and

 

(3) any other applicable provision of state of Federal law shall have been
satisfied.



--------------------------------------------------------------------------------

(b) Restrictions on Transfer. Regardless of whether the offering and sale of
Shares under the plan has been registered under the Act or has been registered
or qualified under the securities laws of any state, the Corporation may impose
restrictions on the sale, pledge or other transfer of such Shares (including the
placement of appropriate legends on stock certificates) if, in the judgment of
the Corporation and its counsel, such restrictions are necessary or desirable in
order to achieve compliance with the provisions of the Act, the securities laws
of any state or any other law. In the event that the sale of Shares under the
Plan is not registered under the Act but an exemption is available which
required an investment representation or other representation, each Optionee
shall be required to represent that such Shares are being acquired for
investment, and not with a view to the sale or distribution thereof, and to make
such other representations as are deemed necessary or appropriate by the
Corporation and its counsel. Any determination by the Corporation and its
counsel in connection with any of the matters set forth in this Section 11 shall
be conclusive and binding on all persons. Stock certificates evidencing Shares
acquired under the Plan pursuant to an unregistered transaction shall bear the
following restrictive legend and such other restrictive legends as are required
or deemed advisable under the provisions of any applicable law.

 

“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR IN THE OPINION OF COUNSEL FOR THE ISSUER SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.”

 

(c) Registration or Qualification of Securities. The Corporation may, but shall
not be obligated to register or qualify the issuance of Options and/or the sale
of Shares under the Act or any other applicable law. The Corporation shall not
be obligated to take any affirmative action in order to cause the issuance of
Options or the sale of Shares under the plan to comply with any law.

 

(d) Exchange of Certificates. If, in the opinion of the Corporation and its
counsel, any legend placed on a stock certificate representing shares sold under
the Plan is no longer required, the holder of such certificate shall be entitled
to exchange such certificate for a certificate representing the same number of
Shares but lacking such legend.

 

12. AMENDMENT OF THE PLAN. The Board may from time to time, with respect to any
Shares at the time not subject to Options, suspend or discontinue the plan or
revise or amend it in any respect whatsoever, except that, if the Plan has been
approved by the shareholders of the Corporation, without the approval of the
Corporation’s shareholders, no such revision or amendment that has not been
approved by the Corporation’s shareholders shall:

 

(a) Increase the number of Shares subject to the Plan;



--------------------------------------------------------------------------------

(b) Change the designation in Section 5 hereof with respect to the classes of
persons eligible to receive Options; or

 

(c) Amend this Section 12 to defeat its purpose.

 

13. APPLICATION OF FUNDS. The proceeds received by the Corporation from the sale
of Common Stock pursuant to the exercise of an Option will be used for general
corporate purposes.

 

14. EXECUTION. To record the adoption of the Plan in the form set forth above by
the Board effective as of the date specified in Section 3 above, the Corporation
has caused this Plan to be executed in the name and on behalf of the Corporation
where provided below by an officer of the Corporation thereunto duly authorized.

 

MODTECH, INC. By:  

 

--------------------------------------------------------------------------------

    President By:  

 

--------------------------------------------------------------------------------

    Secretary